DETAILED ACTION
This action is responsive to the amendment filed 1/31/22.
Claims 1-3, 7-8, 10, 13-17, 19 and 45 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 and 13-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eggers et al. (US 20060020312, “Eggers”).
Regarding claim 1, Eggers teaches a method of stimulating a localized immune response (Par. 34, ‘However, heat shock phenomena exhibit a beneficial attribute where the thermal aspects of their application can be adequately controlled. In this 0 and t1, representing a power application increment of time δ1. Following this power application interval the heating function is turned off for a sensing or interrogation time 1 and t2, representing an increment of measurement or sensor interrogation time, δ2.’). 
Regarding claim 13, Eggers further teaches wherein the therapeutically effective amount or dose of microwave energy produces, induces, elevates an immune response and/or levels of heat shock factor (HSF) to stimulate production of a heat shock protein, in or near the tissue (Par. 55, ‘The host immune system can be activated against infectious disease by heat shock protein chaperoned peptides in a manner similar to the effect seen against metastatic tumors.’).
Regarding claim 14, Eggers further teaches wherein the heat shock protein is selected from the group consisting of HSP90, HSP72, HSP70, HSP65. HSP60, HSP27, HSP16, and any another heat shock protein (Par. 136).
Regarding claim 15, Eggers further teaches wherein the immune response is a cell and/or cytokine based immune response (Par. 136, ‘The cellular response to a heat shock  […]’).
Regarding claim 16, Eggers further teaches wherein the microwave energy promotes an association between the elevated heat shock protein and the infected tissue so as to elicit an immune response against the infection (Par. 66).
Regarding claim 17, Eggers further teaches wherein the microwave energy induces the immune response, cauterises, coagulates, shrinks, blocks, ablates, damages, irritates, inflames, or otherwise interferes with the normal operation of the capillaries supplying blood to the lesion (Par. 66, ‘The instant method has broad application to thermotherapy endeavors including an in vivo induction of heat shock .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers.
Regarding claims 8 and 10, Eggers fails to teach wherein the microwave energy is applied at an energy of between 1J and about 50J; or wherein the microwave energy is applied at 10W for 5s.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art to optimize the energy doses and treatment times delivered to the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers in view of Deem (US 20100114086).
Regarding claims 6, Eggers teaches that the frequency of the microwave energy is greater than 2 MHz (Par. 228) but fails to teach wherein the microwave energy has a frequency between about 500MHz and about 200GHz; between about 900MHz and about 100GHz; or between about 5GHz to about 15GHz.
Deem teaches an analogous microwave device (Abstract) wherein the microwave energy has a frequency between about 500MHz and about 200GHz; between about 900MHz and about 100GHz; or between about 5GHz to about 15GHz (Par. 109, ‘In one embodiment, a microwave energy output frequency ranging from 300 MHz to 20 GHz would be suitable for feeding the energy delivery device with power.’).
Therefore, since both Eggers and Deem teach different frequency ranges for delivering microwave energy to tissue, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known frequency range for the other in order to achieve the predictable result of a microwave frequency range for delivering microwave energy to tissue. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7, Eggers, as modified, further teaches wherein the microwave energy has a frequency of about 8GHz (Eggers has previously been modified in view of Deem to utilize the operating frequency range disclosed by Deem; see Deem, par. 109, ‘In one embodiment, a microwave energy output frequency ranging from 300 MHz to 20 GHz would be suitable for feeding the energy delivery device with power.’).
Claims 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers in view of Shantha (US 5195965).
Regarding claim 19, Eggers, as modified, teaches using the therapeutically effective amount or dose of microwave to induce an immune response (Par. 55), but fails to teach that the microwave energy is administered to tissue susceptible to the formation of an HPV lesion, and that the energy induces the immune response or causes the denaturing of viral particles within the HPV lesion thus exposing antigenic sites further stimulating an immune response.
Shantha teaches a method which comprises providing a therapeutically effective dose of energy to a viral lesion (Col. 3, line 65 – col. 4, line 7, ‘HPV infections’) wherein the energy causes the denaturing of viral particles within the lesion thus exposing antigenic sites and stimulating an immune response that destroys all viral particles not destroyed by the heat treatment (Col. 9, lines 9-17, ‘An antigenic site is hidden within the viral structure and is revealed by destruction of the viral particles, as by hyperthermia, by localized heating according to the present invention, or by other methods. The disrupted viral particles stimulates the body's immune system, producing antibodies that are cross-reactive with all the human papilloma viruses. This mechanism destroys infected cells that have not been destroyed by heat using the present invention.’). 
In view of Shantha, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Eggers by utilizing the microwave energy to heat tissue susceptible to the formation of an HPV lesion, as taught by Shantha, in order to denature viral particles within the viral lesion so as to stimulate an immune response that destroys all viral particles not destroyed by the heat treatment, as taught by Shantha.
Claims 2-3 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers in view Shantha, as applied to claim 19 above, and further in view of Finger et al. (US 5272301, “Finger”).
Regarding claim 2, Eggers, as modified, teaches wherein the tissue has lesion (Eggers has previously been modified in view of Shantha to apply the microwave energy to an HPV lesion; see Shantha, Col. 3, line 65 – col. 4, line 7, ‘HPV infections’), but fails to teach wherein the administering of the therapeutically effective amount or dose of microwave energy to the tissue comprises electrically matching the microwave applicator to the tissue, based on the tissue having a lower dielectric constant than a dielectric constant than said tissue would have if said tissue did not have said lesion, such that the microwave applicator is better matched to the tissue that has said lesion than the microwave applicator would have been if said tissue did not have said lesion.
Finger teaches an analogous method for applying microwave energy to tissue which comprises electrically matching the microwave applicator to the tissue (Col. 4, lines 48-52, ‘the microwave output from applicator 102 at dielectric radiating aperture 204 (located at the anterior end of waveguide 200) should closely match that presented by the scleral tissue with which it is in contact’).
Therefore, in view of Finger, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to electrically match the output from the microwave applicator to the tissue, as taught by Finger, in order to optimize power transfer to the tissue. Further, it is the examiner’s position that impedance matching of the microwave applicator to the target HPV infected tissue would innately be based on 
Regarding claim 3, Eggers, as modified, further teaches wherein the microwave energy is selected such as to expose antigenic sites stimulating the localized immune response at the lesion (Eggers has previously been modified in view of Shantha to utilize the microwave applicator to treat HPV infected lesions; see Shantha, col. 9, lines 9-17, ‘An antigenic site is hidden within the viral structure and is revealed by destruction of the viral particles, as by hyperthermia, by localized heating according to the present invention, or by other methods. The disrupted viral particles stimulates the body's immune system, producing antibodies that are cross-reactive with all the human papilloma viruses. This mechanism destroys infected cells that have not been destroyed by heat using the present invention.’).
Eggers, as modified, fails to teach wherein the lesion is a recalcitrant HPV infection that has failed at least two other treatments selected from the group consisting of a salicylic acid- based treatment, a laser treatment, cryotherapy, needling, and surgical excision.
The examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to utilize the method of Eggers, as modified, to treat recalcitrant HPV infections which have failed other treatment modalities including those claimed, since one of ordinary skill in the would naturally try other techniques for treating HPV after other treatment modalities have failed. Hence it would be obvious to pick a known technique (ie. the technique of Eggers, as modified,) from a finite number of predictable solutions for curing HPV infections (Eggers, as 
Regarding claim 45, Eggers, as modified, teaches wherein the microwave energy is administered at one or more doses of 1W to 10W for 1s to 5s (Eggers has previously been modified to optimize the delivered energy dose to within this range; see the discussion of claims 8 and 10), but fails to teach wherein the recalcitrant HPV infection has persisted for at least one year.
The examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to utilize the method for treating HPV infection disclosed by Eggers, as modified, to treat recalcitrant HPV infections which have persisted for at least a year, since one of ordinary skill in the would naturally try different known techniques for treating HPV when trying to cure a recalcitrant HPV infection. Hence it would be obvious to pick a known technique (ie. the technique disclosed by Eggers, as modified) from a finite number of predictable solutions for curing HPV infections (Eggers, as modified and other disclosed techniques known in the art) with a reasonable expectation of success. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 1/31/22, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 as being unpatentable over Deem have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794